DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 19, 2022 has been entered.

Response to Arguments

Applicants' arguments, filed July 19, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.
Applicants traverse the previous rejections on the grounds that the previously applied references do not teach, suggest or render obvious the new language of independent claim 9 as to the presence of one of the recited nonmetals.
As discussed in greater detail below, the presence of such elements can result from such elements being present in the raw material that is not removed during the process of producing the porous carbon material from the raw material or by the addition of reagents during the production process. There not be explicit teaching of each and every claim limitation as long as all limitations are rendered obvious by the explicit and implicit teachings of the applied prior art and the knowledge of the person of ordinary skill in the art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Merely stating that the applied prior art does not teach, suggest or render obvious these limitations does not patentably distinguish the instant claims. Here no evidence or persuasive arguments have been set forth to establish that the material rendered obvious by the combined prior art does not meet these limitations.

Claim Interpretation

Independent claim 9 requires that raw material that is turned into the claimed porous carbon material comes from one of the particular sources of the material. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. Particularly in light of the various physical properties (e.g., pore size, elemental content) of the porous carbon material also required of the claims, the burden is on Applicants to demonstrate that the use of a particular raw material results in a different and non-obvious product over the raw materials that are used in the prior art

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 23, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim requires the presence of a nonmetal element and then provides ranges relating to the amount of magnesium, potassium, calcium, phosphorous or sulfur in the but these limitations are not clear. The phrase “content rate” is not understood as a weight percent, the units used in relation to the content rate for each element, is not a rate. Even if “content rate” somehow means the amount of each element that is present, the basis for calculating the weight percent is not clear. The porous carbon material is required to have an adhered organic material that includes a thiol or thionyl group, both groups contain sulfur. However, neither the claims make clear if the content rate of each element expressed as a weight percent includes both underlying porous carbon material and the adhered organic material or if the content rate calculations only takes into account the underlying porous carbon material. 
The dependent claims fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, 10, 15 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Collias et al. (US 2005/0263453) in view of Vidic et al. (Carbon, 2001) and Hu et al. (Carbon, 2001). This rejection is MAINTAINED for the reasons of record set forth herein.
Collias et al. discloses a filter material formed from a plurality of microporous and mesoporous activated carbon particles that are preferably coated with a cationic polymer for providing or treating potable water (whole document, e.g., abstract). Mesopores have a diameter of 2 – 50 nm (¶ [0034] while macropores are defined as those greater than 50 nm in diameter and both, along with micropores, can be included in the calculation of the total pore volume (¶¶ 0035] – [0036]). The pore size distribution in the mesopore range refers to the distribution of pores sizes calculated using by the Barrett, Joyner and Halenda (BJH) process (¶ [0039]). Mesoporous carbon materials have superior removal capability for smaller particles and provide better flow properties while microporous materials have superior removal of chemicals (¶ [0061]). Preferably, the BET specific surface area of the mesoporous and basic activated carbon filter particles are between about 500 m2/g and about 3000 m2/g (¶ [0081]) and can be made from wood-based activated carbon particles (¶ [0087]). Trees are vascular plants. Activated means that means that a process in which a carbonized substance is rendered more porous, and carbonization requires that non-carbon atoms in the carbonaceous substance are reduced (¶¶ [0039] – [0040]). The total pore volume may be greater than 0.4 mL/g (¶ [0082]) with at least 0.01 mL/g up to 0.06 mL/g of the pore volume coming from pores with a diameter between about 4 nm and about 6 nm (¶ [0084]), a narrower range of pore sizes that is encompassed by the size range used for the volume limitation of the instant claims. The cationic polymers can be attached to the surface by physisorption or chemical crosslinking (¶ [0109]). The polymers must contain amine or quaternary nitrogens and polymers such as polyethyleneimine can be used in the present invention (¶ [0101] onward). Metals can also enhance the efficiency and selectivity of activated carbon such as silver to improve the microbial removal (¶ [0091]). 
Collias et al. does not disclose the presence of a thiol containing organic material or describe why the pore size distribution would be varied.
Vidic et al. discloses that virgin or untreated activated carbon is quite inefficient for removing elemental mercury at temperatures typical of flue gas streams but the addition of impregnants onto the activated carbon that are fixed on the surface of the carbon prior to the carbon coming into contact with the mercury (p 4, col 1, ¶ 2). The adsorption performance of chloride or sulfur impregnated materials was studied, including one with 2-aminoethanethiol (BLP-T; abstract and p 4, col 1, ¶ 5), an organic molecule that comprises a thiol, an alkyl chain and an amino group or 2-(aminomethyl)pyridine (BPL-P), that contains an amine group. The thiol-impregnated carbon material performed significantly better than the other chelator impregnated carbons at room temperature although at 140°C, the thiol material performed worse, indicating a relatively weak bond between the thiol ligand and mercury or between the ligand and activated carbon surface (section 3.2.3). Complexation of the mercury by thiol represents the most likely sorption mechanism of thiol-impregnated carbon and offers a significant potential for producing elemental mercury sorbents that could be very effective at room temperature (sentence bridging p 12 and 13). Despite the picolyl amine present in the BCL-P being recognized as an excellent mercury chelant, the materials exhibited negligible mercury absorption at both room and elevated temperature, suggesting that the amino group might be unavailable for chelation since it being used for attachment to the carbon surface (section 3.2.2). As evidenced by Nies et al. (EcoSal Plus, 2009), sulfide and thiol groups bind to copper, zinc and all cations of the second and third transition periods (p 27, col 2, ¶ 2).
Hu et al. discloses that activated carbons are the most widely used adsorbent materials use due to their low cost and large adsorptive capacity (p 877, col 1, ¶ 1). Adsorption is among the most effective processes for removal of pollutants and common pollutants in municipal water can be removed using activated carbon (p 879, col 2, ¶ 2). Most activated carbons are microporous but mesopores contribute significantly to adsorption and also as transport channels through the material (p 878, col 1, ¶ 2). Only pores with opening larger than the adsorbate are accessible to the adsorbate and a material with many pores larger than 19 Å had a larger adsorption capacity for erythrosine, a material with a diameter of 19 Å, while both materials studied had micropores and exhibited similar adsorption of phenol, a molecule with a size of less than 10 Å (p 885, col 1, ¶ 2; p 879, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare materials that contain pores of various sizes including those 2 – 50 nm in diameter with an adhered thiol containing organic material that renders the materials suitable for use a metal absorbent. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such materials are generally disclosed by Collias et al. and will not only remove bacteria but also heavy metals from samples due to the organic materials added. The preamble of claim 9 recites an “adsorbent” while the body of claim 9 states “the organic materials adsorbs a metal” followed by a Markush group of metal ions. The ability of the derivatized activated carbon to function as an adsorbent and what materials such as metals will be adsorbed are determined by the structure. The combination of applied prior art renders obvious the presence of organic material with functional groups including thiols that allow for the material to adsorb various metal ions, including at least copper, zinc and all cations of the second and third transition periods. When exposed to a material such as the water to be treated as disclosed by Collias and Hu et al., any metals that are present in the water that are capable of binding to the organic polymers present on the activated carbon such as mercury or manganese will adsorb the metals as required by the claims and the material will function as adsorbent. 
Use of aqueous solutions of the organic material allows for the interior of the porous carbon material to also have such a material adhered on the inside of the pores as required by claim 23. It is also would have been obvious to optimize the size and size distribution of the porous carbon material as these determine the adsorption characteristics of the material. Inclusion of larger pores can alter the mass transfer properties of the materials while the size and distribution of the smaller pores will determine the adsorption characteristics of the material at equilibrium. Therefore the size of the pores in the porous material and the total volume of the pores of a particular size are clearly result effective parameters that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal pore size and volume of pores in each size range in order to best achieve the desired results. There is no evidence of record as to the criticality of the claimed ranges. 
The claims recite the manner in which the claimed properties (e.g., specific surface area) is determined. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 That the prior art does not use the same methodology to measure these properties is insufficient to patentably distinguish the instant claims. As discussed above, the person of ordinary skill would routinely optimize the size of pores and the relative amounts of pores of different sizes (also influencing the total volume of pores of a particular size) and there is no evidence as to the criticality of the claimed ratio. That the prior art fails to use these exact words or methodology does not patentably distinguish the instant claims.
Claim 9 requires the presence of a nonmetal such as phosphorous in the porous carbon material. Phosphorous is an essential element for plants and is present in the nucleic acid material (both DNA and RNA) and molecules such as ATP (adenosine triphosphate) that is present in plants. There is no evidence of record that the activated carbon production process results in a material that does not have a content rate of 0.01 – 3 wt% phosphorous as required by claim 9.
As to claim 15, the materials such as wood used in Collias contain silicon as evidenced by Bledzki et al. (Composites Science and Technology, 2010, table 2, page 844). 

Claim(s) 9, 10, 15 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Collias et al., Vidic et al. and Hu et al. as applied to claims 9, 10, 15 and 23 above, and further in view of Solum et al. (Carbon, 1995). This rejection is MAINTAINED for the reasons of record set forth herein.
Collias et al., Vidic et al. and Hu et al. are discussed above.
None of the reference explicitly discloses the presence and amount of phosphorous in the activated carbon material.
Solum et al. discloses that phosphoric acid activation of hardwoods using phosphoric acid converts wood to a highly porous activated carbon (p 1247, col 2, ¶ 2 and 3). The precursor structure, method and conditions employed for carbon synthesis exert a strong influence on the adsorptive behaviors of activated carbon (p 1247, col 1, ¶ 2). Phosphoric acid treatment promotes expansion of the wood structures over the range 250-450°C, corresponding directly to porosity development and creation of an extensive surface area (p 1249, col 2, ¶ 2). The reaction of wood and coals with phosphoric acids promotes chemical modification at lower temperatures than thermal treatment alone and elemental analysis shows that between 0.2 and 0.9% wt% phosphorus is retained after heat treatment and extensive leaching (p 1249, col 2, ¶ 4), a range which is fully encompassed by the claimed range of 0.01 – 3 wt% when the weight percent is calculated based only on the active carbon material and omitting the adhered organic material. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use phosphoric acid activation to generate the activated carbon material to which an organic material such as 2-aminoethanethiol is coated. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Solum et al. discloses that phosphoric acid treatment can introduce porosity and increase surface area at lower temperatures than thermal treatment alone and the final product will contain phosphorous. The selection of the production process from those that are known in the art such as the phosphoric acid treatment of Solum et al. is well within the skill of the person of ordinary skill in the art. Claimed ranges that completely encompass the range of the prior art are not patentably distinguished over the applied prior art (see MPEP 2144.05).

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Collias et al., Vidic et al. and Hu et al. and optionally Solum et al. as applied to claims 9, 10, 15 and 23 above, and further in view of An et al. (Carbon, 2003).
Collias et al., Vidic et al., Hu et al. and Solum et al. are discussed above.
The use of a silane coupling material as required by claim 24 is not disclosed.
An et al. discloses that the ability to control the surface characteristics of nanoparticulate systems is of paramount importance due to the high surface to volume ratio (p 2889, col 1, ¶ 1). Metal ion absorbents were prepared by modifying the nanoabsorbent carbon material with a silane and further functionalized with carbon disulfide and phenylisothiocyanate and the resulting materials exhibited high affinities for transition metal cations (p 2889, col 1, ¶ 2 and figure 4, p 2892).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to adhere organic material to porous carbon materials such as those of Collias et al. using a silane coupler. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because An et al. discloses that silane coupling can be used to modifying the surface of nanoabsorbent materials with organic materials to prepare metal ion absorbents such as the materials taught by Collias et al. and Hu et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618